TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00249-CV




                                In re Patrick Earl Tarkington




                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the trial court's

failure to rule on a pro se request filed on February 7, 2022. Although mandamus relief is

generally available when the trial court has failed to rule on a properly filed request within a

reasonable length of time, a delay of three months is not unreasonable. See In re Whitfield,

No. 03-18-00564-CV, 2018 WL 4140735, at *1 (Tex. App.—Austin Aug. 29, 2018, orig.

proceeding). Accordingly, we deny the petition for writ of mandamus.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: May 12, 2022